Exhibit 10.1

 

FIRST AMENDMENT TO

FOREST OIL CORPORATION PENSION TRUST AGREEMENT

AS AMENDED AND RESTATED JANUARY 1, 2002

 

WHEREAS, Forest Oil Corporation (the “Company”) has heretofore entered into an
agreement with David H. Keyte, Cyrus D. Marter IV, Timothy F. Savoy, and Michael
N. Kennedy (or the individuals who preceded them as trustees or Committee
members) denominated the Forest Oil Corporation Pension Trust Agreement, as
amended and restated as of January 1, 2002 (the “Trust Agreement”); and

 

WHEREAS, the Company desires to amend the Trust Agreement to incorporate certain
revisions required by recent legislative developments and to clarify operation
of the Trust in certain respects.

 

NOW, THEREFORE, the parties hereto hereby mutually agree that the Trust
Agreement shall be amended as follows:

 

I.                                           Effective as of January 1, 2002
(and, with respect to earlier versions of the Plan, effective as of the date the
affected provisions (or provisions similar thereto) were incorporated into the
Plan):

 

1.                                       The first paragraph of Section 1.23 of
the Trust Agreement shall be deleted and the following shall be substituted
therefor:

 

“‘Qualified Joint and Survivor Annuity’” shall mean a monthly annuity payable
during the joint lives of a married Participant and such Participant’s spouse,
continuing for the life of the spouse if the spouse survives the Participant, in
an amount equal to one-half (1/2) the amount payable during the joint lives of
the Participant and spouse; provided that for purposes of this form of annuity,
the Participant’s spouse may only receive benefits following the death of the
Participant if he or she was married to the Participant when payments under such
annuity commenced.  A Qualified Joint and Survivor Annuity shall be payable in
amounts such that the Qualified Joint and Survivor Annuity is the actuarial
equivalent of the amount of pension payable for 10 years certain and
continuously for the life of the Participant determined under Section 3.01.  A
Participant shall be entitled to elect not to take a Qualified Joint and
Survivor Annuity as herein provided. If a Participant elects not to take a
Qualified Joint and Survivor Annuity, once payments commence under the optional
form of benefit chosen by the Participant, the Participant may not change his
election (either as to form of benefit or designated Beneficiary), except to the
extent specifically provided in Section 3.10.”

 

2.                                       The following provision shall be added
at the end of the second paragraph of Section 1.24 of the Trust Agreement:

 

“If a Participant elects not to take a Qualified Survivor Annuity, once payments
commence under the optional form of benefit chosen by the Participant, the

 

--------------------------------------------------------------------------------


 

Participant may not change his election (either as to form of benefit or
designated Beneficiary).”

 

3.                                       The following new Section 3.10 shall be
added to the Trust Agreement:

 

“3.10                     Notwithstanding the foregoing provisions of this
Article III, once payments commence under the Qualified Joint and Survivor
Annuity or optional form of benefit chosen by the Participant, the Participant
may not change his election (either as to form of benefit or designated
Beneficiary); provided, however, that if a Participant elects a life annuity
with a term certain, he may change his designated Beneficiary after payments
commence.”

 

4.                                       The following new Section 4.06 shall be
added to the Trust Agreement:

 

“4.06                     Notwithstanding the foregoing provisions of this
Article IV, once payments commence under the Qualified Survivor Annuity or
optional form of benefit chosen by the designated Beneficiary of the
Participant), the Participant or the designated Beneficiary, as applicable, may
not change his election (either as to form of benefit or designated
Beneficiary); provided, however, that the designated Beneficiary may be changed
if the Qualified Survivor Annuity has been waived and either a term certain
annuity or installment benefit has been elected.”

 

5.                                       The following new Section 5.05 shall be
added to the Trust Agreement:

 

“5.05                     Notwithstanding the foregoing provisions of this
Article V, once payments commence under the Qualified Joint and Survivor
Annuity, the Participant may not change his election (either as to form of
benefit or designated Beneficiary).”

 

II.                                     Effective as of March 28, 2005:

 

1.                                       Section 3.07 of the Trust Agreement
shall be deleted and the following shall be substituted therefor:

 

“3.07                     Notwithstanding the foregoing provisions of this
Article III, if at a Participant’s termination of employment with all Employers,
the present value (determined using the actuarial assumptions specified in
Schedule A) of the Participant’s pension is $1,000 or less, then a lump-sum
payment equal to such present value shall be paid to the Participant, in lieu of
any other benefit under the Plan, as soon as practicable following his
termination of employment with all Employers.  Further, notwithstanding the
foregoing provisions of this Article III, if at a Participant’s termination of
employment with all Employers, the present value (determined using the actuarial
assumptions specified in Schedule A) of the Participant’s pension exceeds $1,000
but does not exceed $5,000, then the Participant may elect to receive a lump-sum
payment equal to such present value, in lieu of any other benefit under the
Plan, which shall be payable as soon as administratively feasible following his
election.  Payment of benefits pursuant to

 

2

--------------------------------------------------------------------------------


 

this Section shall not require spousal consent or waiver of the Qualified Joint
and Survivor Annuity.”

 

2.                                       The last paragraph of Section 5.02 of
the Trust Agreement shall be deleted and the following shall be substituted
therefor:

 

“Notwithstanding the foregoing provisions of this Section 5.02, if at a
Participant’s termination of employment with all Employers, the present value
(determined using the actuarial assumptions specified in Schedule A) of the
Participant’s accrued benefit is $1,000 or less, then a lump-sum payment equal
to such present value shall be paid to the Participant, in lieu of any other
benefit under the Plan, as soon as practicable following his termination of
employment with all Employers.  Further, notwithstanding the foregoing
provisions of this Section 5.02, if at a Participant’s termination of employment
with all Employers, the present value (determined using the actuarial
assumptions specified in Schedule A) of the Participant’s accrued benefit
exceeds $1,000 but does not exceed $5,000, then the Participant may elect to
receive a lump-sum payment equal to such present value, in lieu of any other
benefit under the Plan, which shall be payable as soon as administratively
feasible following his election.  Payment of benefits pursuant to this paragraph
shall not require spousal consent or waiver of the Qualified Joint and Survivor
Annuity.”

 

3.                                       The following provision shall be added
at the end of Section 10.10 of the Trust Agreement:

 

“In the event that the total value of an amount directed to be paid pursuant to
a ‘qualified domestic relations order’ is not in excess of $5,000, such amount
shall be paid to the recipient or recipients identified in such order in one
lump sum payment as soon as practicable after such order has been determined to
be a ‘qualified domestic relations order.’”

 

III.                                   Effective for determining required
minimum distributions for calendar years beginning on or after January 1, 2003,
the following new Section 3.11 shall be added to Article III of the Trust
Agreement:

 

“3.11                     (a)                                  The provisions of
this Section 3.11 will apply for purposes of determining required minimum
distributions for calendar years beginning with the 2003 Distribution Calendar
Year.  The foregoing notwithstanding, distributions made from the Plan for
Distribution Calendar Years 2003, 2004 and 2005 will not fail to satisfy the
requirements and rules of this Section 3.11 if they were based upon a reasonable
and good faith interpretation of Section 401(a)(9) of the Code.

 

(b)                                 The requirements of this Section 3.11 will
take precedence over any inconsistent provisions of the Plan.

 

3

--------------------------------------------------------------------------------


 

(c)                                  All distributions required under this
Section 3.11 will be determined and made in accordance with the Treasury
regulations under section 401(a)(9) of the Code.

 

(d)                                 Notwithstanding the other provisions of this
Section 3.11, other than Paragraph (c) above, distributions may be made under a
designation made before January 1, 1984, in accordance with section 242(b)(2) of
the Tax Equity and Fiscal Responsibility Act (TEFRA) and the provisions of the
Plan that relate to section 242(b)(2) of TEFRA.

 

(e)                                  The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s Required Beginning Date.  If the Participant dies before
distributions begin, the Participant’s entire interest will be distributed, or
begin to be distributed, no later than as follows:

 

(1)                                         If the Participant’s surviving
spouse is the Participant’s sole Designated Beneficiary, distributions to the
surviving spouse will begin by December 31 of the calendar year immediately
following the calendar year in which the Participant died, or by December 31 of
the calendar year in which the Participant would have attained age 70½, if
later.

 

(2)                                         If the Participant’s surviving
spouse is not the Participant’s sole Designated Beneficiary, distributions to
the designated beneficiary will begin by December 31 of the calendar year
immediately following the calendar year in which the Participant died.

 

(3)                                         If there is no Designated
Beneficiary as of September 30 of the year following the year of the
Participant’s death, the Participant’s entire interest will be distributed by
December 31 of the calendar year containing the fifth anniversary of the
Participant’s death.

 

(4)                                         If the Participant’s surviving
spouse is the Participant’s sole Designated Beneficiary and the surviving spouse
dies after the Participant but before distributions to the surviving spouse
begin, this Paragraph (disregarding item (1) above), will apply as if the
surviving spouse were the Participant.

 

For purposes of this Paragraph (e) and Paragraph (h) below, distributions are
considered to begin on the Participant’s Required Beginning Date (or, if item
(4) applies, the date distributions are required to begin to the surviving
spouse under item (1) above).  If annuity payments irrevocably commence to the
Participant before the Participant’s Required Beginning Date (or to the
Participant’s surviving spouse before the date distributions are required to
begin to the surviving spouse under item (1) above), the date distributions are
considered to begin is the date distributions actually commence.  Unless the
Participant’s interest is distributed in the form of an annuity purchased from
an insurance company or in a single sum on or before the Required Beginning
Date, as of the first Distribution Calendar Year distributions will be made in
accordance with

 

4

--------------------------------------------------------------------------------


 

Paragraphs (f), (g) and (h) of this Section 3.11, whichever is applicable. If
the Participant’s interest is distributed in the form of an annuity purchased
from an insurance company, distributions thereunder will be made in accordance
with the requirements of Section 401(a)(9) of the Code and the Treasury
regulations promulgated thereunder and, if the annuity contract is purchased
after the Required Beginning Date, the first payment interval must begin on or
before the annuity contract purchase date and the payment required for one
payment interval must be made no later than the end of such payment interval. 
Any part of the Participant’s interest which is in the form of an individual
account described in section 414(k) of the Code will be distributed in a manner
satisfying  the requirements of section 401(a)(9) of the Code and the Treasury
regulations promulgated thereunder that apply to individual accounts.

 

(f)                                    If the Participant’s interest is paid in
the form of annuity distributions under the Plan, payments under the annuity
must satisfy the following requirements:

 

(1)                            The annuity distributions will be paid in
periodic payments made at uniform intervals not longer than one year.

 

(2)                            The distribution period will be over a life (or
lives) or over a period certain not longer than the period described in
Paragraph (g) or (h).

 

(3)                            Once payments have begun over a period certain,
the period certain will not be changed even if the period certain is shorter
than the maximum permitted unless such change is permitted under and complies
with A-13 of Treasury regulation section 1.401(a)(9)-6.

 

(4)                            Payments will either be nonincreasing
(disregarding ancillary death benefits in the case of payments made upon the
death of the Participant) or increase only as follows:

 

(i)                                     by an annual percentage increase that
does not exceed the annual percentage increase in an Eligible Cost-of-Living
Index for a twelve-month period ending in the year in which the increase occurs
or the prior year;

 

(ii)                                  by a percentage increase that occurs at
specified times and does not exceed the cumulative total of annual percentage
increases in an Eligible Cost-of-Living Index since the Annuity Starting Date
or, if later, the date of the most recent percentage increase;

 

(iii)                               to the extent of the reduction in the amount
of the Participant’s payments to provide for a survivor benefit upon death, but
only if the beneficiary whose life was being used to determine the distribution
period described in Paragraph (g) dies

 

5

--------------------------------------------------------------------------------


 

or is no longer the Participant’s beneficiary pursuant to a qualified domestic
relations order within the meaning of section 414(p);

 

(iv)                              to provide cash refunds of employee
contributions upon the Participant’s death;

 

(v)                                 to pay increased benefits that result from a
Plan amendment;

 

(vi)                              to allow a beneficiary to convert the survivor
portion of a joint and survivor annuity into a single sum distribution upon the
Participant’s death; or

 

(vii)                           to the extent permitted under items (c) and (d)
of A-14 of Treasury regulation section 1.401(a)(9)-6 (regarding permitted
increases under certain annuity contracts purchased from an insurance company
and additional permitted increases for annuities payable from a trust for
certain de minimis increases, payments upon death or as a result of certain
dividend payments).

 

The amount that must be distributed on or before the Participant’s Required
Beginning Date (or, if the Participant dies before distributions begin, the date
distributions are required to begin under item (1) or (2) of Paragraph (e)) is
the payment that is required for one payment interval. The second payment need
not be made until the end of the next payment interval even if that payment
interval ends in the next calendar year. Payment intervals are the bi-monthly,
monthly, semi-annually, annually or other, as applicable, periods for which
payments are received.  All of the Participant’s benefit accruals as of the last
day of the first Distribution Calendar Year must be included in the calculation
of the amount of the annuity payments for payment intervals ending on or after
the Participant’s Required Beginning Date.  Any additional benefits accruing to
the Participant in a calendar year after the first Distribution Calendar Year
must commence to be distributed in accordance with the provisions of this
Section 3.11 beginning with the first payment interval ending in the calendar
year immediately following the calendar  year in which such additional benefit
amount accrues.

 

(g)                                 If the Participant’s interest is being
distributed in the form of a joint and survivor annuity for the joint lives of
the Participant and a nonspouse beneficiary, the periodic annuity payment
payable to the Designated Beneficiary after the Participant’s death must not at
any time after the Participant’s Required Beginning Date exceed the applicable
percentage of the annuity payment payable to the Participant using the table set
forth in A-2 of Treasury regulation section 1.401(a)(9)-6.  If the form of
distribution combines a joint and survivor annuity for the joint lives of the
Participant and a nonspouse beneficiary and a period certain annuity, the
requirement in the preceding sentence will apply to annuity payments to be made
to the Designated Beneficiary after the expiration of the period certain. Unless
the Participant’s spouse is the sole Designated Beneficiary and the form of
distribution is a period certain and no life annuity, the

 

6

--------------------------------------------------------------------------------


 

period certain for an annuity distribution commencing during the Participant’s
lifetime may not exceed the applicable distribution period for the Participant
under the Uniform Lifetime Table set forth in A-2 of Treasury regulation
section 1.401(a)(9)-9 for the calendar year that contains the Participant’s
Annuity Starting Date. If the Annuity Starting Date precedes the year in which
the Participant reaches age 70, the applicable distribution period for the
Participant is the distribution period for age 70 under the Uniform Lifetime
Table set forth in A-2 of Treasury regulation section 1.401(a)(9)-9 plus the
excess of 70 over the age of the Participant as of the Participant’s birthday in
the year that contains the Annuity Starting Date. If the Participant’s spouse is
the participant’s sole Designated Beneficiary, the period certain may not exceed
the joint and last survivor expectancy of the Participant and the Participant’s
spouse, if longer than the applicable distribution period for the Participant as
determined under this Paragraph (g), provided the period certain is not provided
in conjunction with a life annuity.

 

(h)                                 If the Participant dies before the date
distribution of his or her interest begins and there is a Designated
Beneficiary, the Participant’s entire interest will be distributed, beginning no
later than the time described in item (1) or (2) of Paragraph (e), whichever is
applicable, over the life of the Designated Beneficiary or over a period certain
not exceeding:

 

(1)                                         Unless the Pension Starting Date is
before the first Distribution Calendar Year, the Life Expectancy of the
Designated Beneficiary determined using the beneficiary’s age as of the
beneficiary’s birthday in the calendar year immediately following the calendar
year of the Participant’s death determined for the Distribution Calendar Year
that contains the Pension Starting Date; or

 

(2)                                         If the Pension Starting Date is
before the first Distribution Calendar Year, the Life Expectancy of the
Designated Beneficiary determined using the beneficiary’s age as of the
beneficiary’s birthday in the calendar year that contains the Pension Starting
Date. If the Participant dies before the date distributions begin and there is
no Designated Beneficiary as of September 30 of the year following the year of
the Participant’s death, distribution of the Participant’s entire interest will
be completed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death. If the Participant dies before the date
distribution of his or her interest begins, the Participant’s surviving spouse
is the participant’s sole Designated Beneficiary, and the surviving spouse dies
before distributions to the surviving spouse begin, this Paragraph (h) will
apply as if the surviving spouse were the Participant, except that the time by
which distributions must begin will be determined without regard to item (1) of
Paragraph (e).

 

(i)                                     For purposes of this Section 3.11,
payments made by the Plan to a Participant’s child following the death of the
Participant are treated as if made to a surviving spouse of the Participant
until the child reaches the age of majority

 

7

--------------------------------------------------------------------------------


 

under applicable state law (or dies, if earlier) provided that such payments
become payable to the Participant’s surviving spouse upon cessation of such
payments to the child if such surviving spouse is then living.  A child who has
not completed a specified course of education and is under the age of 26 or who
is disabled within the meaning of Section 72(m)(7) of the Code is not deemed to
have reached the age of majority for purposes of the preceding sentence.

 

(j)                                     For purposes of this Section 3.11, the
following terms shall be defined as follows:

 

(1)                                         Designated Beneficiary.  The
individual who is designated as the Beneficiary under the Plan and is a
Designated Beneficiary under Section 401(a)(9) of the Code and
section 1.401(a)(9)-1, Q&A-4, of the Treasury regulations.

 

(2)                                         Distribution Calendar Year.  A
calendar year for which a minimum distribution is required. For distributions
beginning before the Participant’s death, the first Distribution Calendar Year
is the calendar year immediately preceding the calendar year which contains the
Participant’s Required Beginning Date. For distributions beginning after the
Participant’s death, the first Distribution Calendar Year is the calendar year
in which distributions are required to begin pursuant to Paragraph (e) above.

 

(3)                                         Eligible Cost-in-Living Index.  Any
index described in items (b)(2), (b)(3) or (b)(4) of A-14 of Treasury regulation
section 1.401(a)(9)-6.

 

(4)                                         Life Expectancy.  Life expectancy as
computed by use of the Single Life Table in Treasury Regulation
section 1.401(a)(9)-9.

 

(5)                                         Required Beginning Date.  With
respect to a Participant or beneficiary, the date specified in the second
paragraph of Section 3.08 of the Plan.”

 

IV.                                   Effective as of February 1, 2006, the
third paragraph of Section 1.23 of the Trust Agreement shall be deleted and the
following shall be substituted therefor:

 

“The Committee shall furnish an explanation regarding the standard form of
benefit and the Sections 3.02, 3.03 and 5.02 election to each Participant no
less than thirty days before the end of the election period described below
(unless such thirty-day period is waived by an affirmative election in
accordance with the Code and applicable Treasury regulations) and no more than
ninety days before his Annuity Starting Date.  The furnished explanation shall
be written in nontechnical language in a manner calculated to be understood by
the average Plan Participant and shall include the following specific
information relating to the standard form of benefit and each other optional
form of benefit generally available under the Plan:  (1) a description of the
form of benefit, (2) a description of the eligibility

 

8

--------------------------------------------------------------------------------


 

conditions for the form of benefit, (3) a description of the financial effect of
election the form of benefit (i.e., the amount payable under the form of benefit
to the Participant during the Participant’s lifetime and the amount payable
after the death of the Participant), (4) a chart or other comparable device
showing the financial effect and relative value of the optional forms of benefit
in accordance with Treasury regulation section 1.417(a)(3)-1(d)(2)(i) and which
is accompanied with explanations and statements required under such regulation,
(5) the amount payable to the Participant expressed in the form of a pension
commencing at his Normal Retirement Date or commencing immediately, (6) a
statement that offers to provide the Participant upon his request to the
Committee a statement of financial effect and a comparison of relative values
that is specific to the Participant for any presently available option form of
benefit and how he may request such information, and (7) a statement that, upon
the Participant’s request to the Committee, he may obtain the specific items of
Participant-specific information described in Treasury regulation
section 1.417(a)(3)-1(c) with respect to any or all of the optional forms of
benefits available under the Plan to the Participant with a Pension Starting
Date for which the explanation applies and how he may request such information. 
The period of time during which a Participant may make or revoke the election
described in this Section shall be the ninety-day period ending on the later of
the date such Participant’s pension payments commence or the thirtieth day after
the information required by this Paragraph has been furnished to the
Participant; provided, however, that a Participant may affirmatively elect (with
spousal consent if required) to waive the requirement that such information be
provided at least thirty days before the end of the election period so long as
the election period does not end, and the Participant’s benefit hereunder does
not commence, until at least eight days after the information required by this
Paragraph has been furnished to the Participant.  In the event of such waiver,
the election period shall end on the later of the date of the waiver or the
eighth day after the information required by this Paragraph has been furnished
to the Participant, and payment of the Participant’s benefit shall commence as
soon as administratively feasible thereafter.”

 

V.                                     As amended hereby, the Trust Agreement is
specifically ratified and reaffirmed.

 

9

--------------------------------------------------------------------------------


 

EXECUTED this 10th day of May, 2005.

 

FOREST OIL CORPORATION

EMPLOYEE BENEFITS COMMITTEE

 

 

 

 

By: 

/s/ CYRUS D. MARTER IV

 

  /s/ DAVID H. KEYTE

 

 

Cyrus D. Marter IV

David H. Keyte

 

Vice President, General Counsel

 

 

 

 

and Secretary

 

 

 

 

  /s/ CYRUS D. MARTER IV

 

 

Cyrus D. Marter IV

 

 

 

 

 

  /s/ TIMOTHY F. SAVOY

 

 

Timothy F. Savoy

 

 

 

 

 

  /s/ MICHAEL N. KENNEDY

 

 

Michael N. Kennedy

 

10

--------------------------------------------------------------------------------